In Banc.
This is a divorce proceeding wherein the defendant is charged with cruel and inhuman treatment. Defendant, after denying the allegations of cruelty, answered by way of a cross complaint, alleging that plaintiff was guilty of cruel and inhuman treatment towards him. The trial court rendered a decree of divorce in favor of plaintiff, awarding her custody of the three minor children and certain interests in the real property owned by defendant. From this decree, the defendant appeals. *Page 154 
There are no questions of law involved. The decision hinges solely upon questions of fact concerning which there is a direct conflict in the evidence. The able and experienced trial judge, who saw and heard the witnesses testify, is better able to determine the truth than we who are compelled to make deductions from the cold record. A consideration of the testimony, however, convinces us that the findings of the lower court are supported by the greater weight of the evidence.
It follows that the decree is affirmed.
ROSSMAN and KELLY, JJ., not sitting. *Page 155